Citation Nr: 9935533	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-45 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUES

Whether new and material evidence has been received to reopen 
previously denied claims for service connection for 
disabilities involving the right leg, left leg and left rib.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to 
February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision.  


FINDINGS OF FACT

1.  In a March 1996 decision, the RO found that no new and 
material evidence had been received to reopen the claims for 
service connection for disabilities involving the left leg, 
right leg and left rib.  

2.  The veteran was notified of the March 1996 decision by 
correspondence dated later that month.  

3.  The veteran filed a timely notice of disagreement in 
April 1996.  

4.  The RO issued a statement of the case September 1996.  

5.  The veteran's VA Form 9, received in October 1996, and 
subsequent correspondence from the veteran and his 
representative failed to reflect allegations of errors of law 
or fact with respect to the above-state issues.  

6.  The Board notified the veteran by letter, dated in July 
1999 that it had raised the issue of the adequacy of the 
veteran's substantive appeal.  


CONCLUSION OF LAW

The veteran's Substantive Appeal is not adequate as it fails 
to make specific allegations of error of fact or law related 
to specific items in the statement of the case and does not 
clearly identifying the benefit sought on appeal, with 
respect to the veteran's claims of whether new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for left leg, right leg and left rib 
disabilities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.202, 20.203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board will address these issues pursuant to legislative 
authority which provides that it may dismiss any appeal which 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
clearly identifying the benefit sought on appeal.  See 38 
U.S.C.A. § 7105(d).  An application for review on appeal 
shall not be entertained unless it is in conformity with 
Chapter 71, Title 38, United States Code.  38 U.S.C.A § 7108.  

If the Statement of the Case and any prior Supplemental 
Statements of the Case addressed several issues, the 
Substantive Appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board of 
Veterans' Appeals.  When the Board raises the issue of 
adequacy of the Substantive Appeal, the appellant and 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on this question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1999).  

In a March 1996 decision, the RO found that no new and 
material evidence had been received to reopen the claims for 
service connection for disabilities involving the left leg, 
right leg and left rib.  The veteran was notified of the 
March 1996 decision by correspondence dated later that month.  
The veteran filed a timely notice of disagreement in April 
1996.  The RO issued a statement of the case September 1996.  
The veteran's VA Form 9 was received in October 1996 and 
subsequent correspondence from the veteran and his 
representative failed to reflect allegations of errors of law 
or fact with respect to the above-cited issues.  The Board 
notified the veteran by letter, dated in July 1999 that it 
had raised the issue of the adequacy of the veteran's 
substantive appeal.  

Accordingly, in the absence of an adequate substantive 
appeal, the Board does not have jurisdiction to review the 
matters of whether new and material evidence had been 
received to reopen the claim of entitlement to service 
connection for left leg, right leg and left rib disabilities.  


ORDER

The veteran's claims for whether new and material evidence 
had been received to 

reopen the claim of entitlement to service connection for 
left leg, right leg and left rib disabilities are dismissed 
without prejudice.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

